39 A.3d 905 (2012)
209 N.J. 598
In the Matter of Jerrold N. KAMISKY, an Attorney at Law (Attorney No. 0105119777).
M-1193 September Term 2011, D-67 September Term 2011
Supreme Court of New Jersey.
April 4, 2012.

ORDER
This matter having been duly presented to the Court on the. motion of JERROLD N. KAMINSKY, who was admitted to the bar of this state in 1977, seeking to stay the effective date of the Order of three-month suspension filed by the Court on March 9, 2012, and effective April 9, 2012;
And good cause appearing;
It is ORDERED that the motion to stay the effective date of the suspension is granted, pending the Court's consideration of respondent's petition for review of the decision of the Disciplinary Review Board in DRB 11-257 and until the further Order of the Court; and it is further
ORDERED that JERROLD N. KAMINSKY file and serve his petition for review of the Disciplinary Review Board decision in DRB 11-267 within twenty-one days after the filing date of this Order.